        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ALEXANDER NORRIS d/b/a
WEBCOMIC NAME                                                 No.

                       Plaintiff,                             ECF Case


                  v.                                          COMPLAINT

Marc Goldner, Individually and as Officer of                  JURY TRIAL DEMANDED
GOLDEN BELL ENTERTAINMENT, LLC,
a California company and GOLDEN BELL STUDIOS, LLC,
GOLDEN BELL ENTERTAINMENT, LLC., a California
Company and GOLDEN BELL STUDIOS, LLC.


                       Defendants.




      Plaintiff, complaining of the defendants, by and through his attorneys, CHINTA,

PERDOMO, BERKS & FRATANGELO, LLP, alleges as follows:

                              NATURE OF THE ACTION

       1.       This action arises from a business dispute between a noted and respected

visual artist and author, and an unethical, deceitful, and incompetent distributor and

marketer of books, games, stories and similar goods.

       2.       Plaintiff asserts claims for copyright and trademark infringement, false

designation of origin, cancellation of trademark registrations, breach of contract, and

declaratory judgment.

       3.       This action is related to Jason Wiseman d/b/a Jason Anarchy Games and

Wiseman Innovation v. Marc Goldner, Golden Bell Entertainment LLC, and Golden Bell
         Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 2 of 23



Studios LLC, Case 1:19-cv-01282-AJN. The cases share multiple common facts and have

identical defendants.

                                         THE PARTIES

       4.        At all relevant times, plaintiff was a citizen and resident of the United

Kingdom.

       5.        Upon information and belief, at all relevant times defendant Marc Goldner

(“Goldner”) was a New York citizen and resident.

       6.        Upon information and belief defendant, Golden Bell Entertainment, LLC (“GB

Entertainment”), is a California limited liability company whose principal place of business is in

Roslyn, New York, and transacts business in New York.

       7.        Upon information and belief defendant, Golden Bell Studios, LLC (“GB

Studios”), is a California limited liability company whose principal place of business is in

Roslyn, New York, and transacts business in New York.

       8.        Upon information and belief, Goldner is a member and officer of GB

Entertainment and GB Studios.

       9.        Upon information and belief, Goldner operates GB Entertainment and GB

Studios interchangeably in business dealings, including written communications, negotiations,

payments, and governmental filings.

       10.       Upon information and belief GB Studios holds a license from GB

Entertainment for assets it acquired from plaintiff that are the subject of this action.

       11.       Upon information and belief, GB Entertainment uses the website http://www.

goldenbellstudios.com as one of its online e-commerce sites.

       12.       GB Studios is a necessary party only to the extent that any judgement or order


                                                 2
         Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 3 of 23



affecting GB Entertainment’s interest in plaintiff’s property may affect GB Studios’ interest in

and to any agreement or license it has with GB Entertainment.

                                    JURISDICTION AND VENUE


        13.       This Court has subject matter jurisdiction under 28 U.S.C. §§1331, 1338, 15

U.S.C. §§ 1119, 1125(a), 17 U.S.C. § 501, 28 U.S.C. § 2201-02, and 28 U.S.C. § 1367(a).

        14.       Upon information and belief, venue is proper in this district under 28 U.S.C.

§1391 because defendants reside in this district.

                                     FACTUAL BACKGROUND

        15.       Plaintiff is a visual artist, comics illustrator, and an author of short stories,

webcomics, comic books and strips. He is the creative mind of the viral webcomic “Webcomic

Name” which has captured the heart of over half a million social media followers with its main

character, the disappointed “Blob.” The character’s resigned “Oh No” phrase has become a

recognizable mark, tapping into the current internet zeitgeist of self-conscious pessimism to

hilarious and heartbreaking effect. See, Plaintiff’s Declaration (“Declaration”), ¶ 3, 4.

        16.       Plaintiff is the author and illustrator of the characters embodied in his

webcomic “Webcomic Name.” Id.

        17.       Plaintiff’s work has been featured on various webcomic sites such as Comics

Blog, Bored Panda, GoComics, It’s Nice That and The Nib. Mr. Norris’ work is also well known

in the United States. Id. ¶ 6.

        18.       In 2016, plaintiff conceived the mark “Webcomic Name” and acquired the

domain name http://www.webcomicname.com to promote his comics, illustrations, short stories

and workshops. Since 2016, plaintiff has used the mark “Webcomic Name” to market and

promote plaintiff’s works. Id. Ex. 2.

                                                 3
          Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 4 of 23



        19.        Plaintiff first launched “Webcomic Name” as a weekly webcomic strip

featuring a distinctive character, the “Blob” which plaintiff conceived in 2015. The character’s

pessimistic “Oh No” punchline is an accompaniment and complementary phrase to the

“Webcomic Name” comic strips as consumers of plaintiff’s works associate “Oh No” with

plaintiff’s goods and services. Id., ¶ 4.

        20.        Plaintiff actively sells and markets goods bearing his “Webcomic Name” and

“Oh No” marks through his website http://www.theohnoshop.com. Id., Ex. 1.

        21.        Plaintiff is also the creative mind behind “Dorris McComics,” a pseudonym

under which plaintiff writes and shares comics on and through social media, comics, and

illustrations. Id., ¶ 3.

        22.        In the summer of 2017, plaintiff and his editor negotiated a publishing

agreement with Andrews McMeel Publishing, LLC, a United States publisher (“McMeel”) to

publish a compilation of plaintiff’s “Webcomic Name” comics. On April 2, 2019, McMeel

published plaintiff’s book entitled “Oh No.” Id., ¶ 12.

        23.        In early 2017, Jason Wiseman (“Wiseman”), a table card game creator and

self-publisher based in Canada, approached plaintiff to discuss a mutually beneficial

collaboration in a table card game incorporating elements of plaintiff’s webcomic “Webcomic

Name” (hereinafter the “Game”). Id., ¶ 8.

        24.        Since the Game would incorporate the style, concept and characters of

plaintiff’s “Webcomic Name” comics, plaintiff and Wiseman used Webcomic Name Game as a

placeholder. Id.

        25.        Plaintiff and Wiseman planned to jointly publish the Game via Kickstarter and

commercialize it through Wiseman’s distribution channels. Id., ¶ 8.



                                                4
         Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 5 of 23



        26.       Wiseman told plaintiff he had discussed publishing and distributing the Game

with defendants. Id., ¶ 9.

        27.       Plaintiff and Wiseman agreed defendants would publish and distribute the

Game through their larger distribution network and business infrastructure because it would lead

to substantially greater sales than if they self-published. Id., ¶ 10.

        28.       Wiseman signed an agreement with defendants to create and deliver them four

games, three of which, including the Game, were either in their conceptual or development

phase. Plaintiff was not a party to Weisman’s contract. Id., ¶ 11.

        29.       On July 3, 2017 GB Entertainment sent plaintiff a proposed Collaboration

Agreement. Id., ¶ 14, Ex. 5.

        30.       Plaintiff told Goldner in writing that since the Game “will heavily feature

elements that are part of Webcomic Name already,” he wanted “to make it clear that in no way

does Golden Bell take ownership of any of the characters, images or story content except in its

application in a tabletop game.” Id., ¶¶ 14,15, Ex. 4.

        31.       Plaintiff also told Goldner that he was working with publishers on a book

featuring “Webcomic Name” elements and that he wanted to ensure that their agreement would

not interfere with the publishing contract. Id.

        32.       On July 11, 2017, Goldner told plaintiff he was “in the free to and clear to work

on your property outside of the context of our contract,” explained that the contract is

specifically for the “game” and stuffed animal, and added to the agreement the following

language: “Artist has the right to pursue his Comic “Webcomic Name” outside of the context

of this agreement”. Id., ¶ 15, Ex. 4.

        33.       Because of Goldner’s written statements, plaintiff reasonably believed the

                                                  5
         Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 6 of 23



scope of the Collaboration Agreement was limited to his work as an illustrator and that it did

not grant or transfer any rights to his past, present, and future works, including plaintiff’s

trademarks. Id., ¶¶ 16, 17.

       34.       Plaintiff and GB Entertainment signed their Collaboration Agreement on

August 10, 2017. Id., Ex. 5.

       35.       The Collaboration Agreement states that plaintiff is “known as Alex Norris of

Webcomic Name.” Id., Ex. 5 ¶ 1G.

       36.       At the time the Collaboration Agreement was signed, plaintiff had yet to

illustrate Game and the plush toy. Id., ¶ 18.

       37.       In exchange for the right to use plaintiff’s illustrations in the Game, GB

Entertainment agreed to advance of $3,125.00 to plaintiff within 30 days of delivery of the final

files of the Game and another advance of $2,500.00 upon delivery of the final print-ready files,

the PSD files, the AI files and the InDesign Files. GB Entertainment also agreed to pay plaintiff

10% of net royalties and deliver to him 725 copies of the Game. Id., ¶ 21, Ex. 5 ¶ 1G.

       38.       Plaintiff delivered the final 400 illustrations panels to defendants on October

2, 2018, and the final Game files on November 2, 2019. Id., ¶ 19, Ex. 6.

       39.       GB Entertainment does not dispute it is pre-selling copies of the Game and

using plaintiff’s marks in commerce. Id. Exhibits 7B, 9, 10 and 14,

       40.       GB     Entertainment     and   GB    Studios    are   using    the   website

http://www.goldenbellstudios.com to actively sell merchandise bearing plaintiff’s marks

including the plush toys “Sexy Blob”, the “OH NO” pillow, and the “Webcomic Name

Plush”. Id., Ex. 16.

       41.       Upon information and belief, defendants are selling merchandise bearing

                                                6
         Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 7 of 23



plaintiff’s marks at toy conventions. See Id., Ex. 16, p. 4. (GB Studios stand at Pax East).

       42.        GB Entertainment did not pay plaintiff’s advances or deliver copies of the

Game. Id., ¶ 20.

                                 Plaintiff’s Copyrighted Works

       43.        Plaintiff’s artistic portfolio in connection to his “Webcomic Name” trademark

and    illustrations   is   available   to    the       general   public   through   the   website

http://webcomicname.com.

       44.        Plaintiff is the sole author and exclusive rights holder of his original

illustrations registered with the United States Copyright Office under registration No. VA 2-

128-773 (the “Registered Works”). Id., Ex. 3.

       45.        Plaintiff is the sole author and exclusive rights holder to original illustrations

created or published for the first time in the United Kingdom (“Foreign Works”). Id., Ex 15.

       46.        The Registered Works and the Foreign Works are plaintiff’s Copyrighted

Works and are part of his intellectual property portfolio. Id. ¶¶ 31-34.

       47.        Goldner and GB Entertainment had access to plaintiff’s Copyrighted Works

through plaintiff’s public website and social media sites. Id., ¶ 31.

       48.        Goldner and GB Entertainment deliberatively, willfully and without

authorization, reproduced plaintiff’s Copyrighted Works from his Facebook page and used them

as specimens of use for its applications Serial. Nos. 88185795, 88147369, and 87703934 for the

marks “Webcomic Name” and “OH NO,” respectively. Id., Exhibits, 7, 7B, 9 and 10.

       49.        Goldner and GB Entertainment deliberatively, willfully and without

authorization, reproduced plaintiff’s Copyrighted Works from his Facebook page and used them

to market and sell plush toys on defendants’ website http://www.goldenbellstudios.com. Id.,


                                                    7
           Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 8 of 23



Ex. 16.

                 GB Entertainment’s “Webcomic Name” Application Serial No. 87703934

          50.        On November 30, 2017, Goldner and GB Entertainment filed a trademark

application Serial No. 87703934 (“934 Application”) on an intent to use basis for the mark

“Webcomic Name” in class 028 (Board games; Card games; Game cards; Party games; Plush

dolls; Plush toys; Stuffed dolls and animals; Stuffed toy animals; Tabletop games; Soft sculpture

plush toys; Stuffed and plush toys). Id., Ex. 7.

          51.        The application stated that applicant had a “bona fide intention and is entitled,

to use the mark in commerce on or in connection with the identified goods/services. Id.

          52.        Defendants filed the application without plaintiff’s knowledge and consent and

before plaintiff had finalized and delivered the illustrations for the Game and plush toy. Id., ¶¶

19, 22.

          53.        Goldner and GB Entertainment made false statements and submissions to the

USPTO in the 934 Application, to wit:

            i.    GB Entertainment is the owner of the mark.

          ii.     To the best of their “knowledge and belief, no other persons, except, if

                  applicable, concurrent users, have the right to use the mark in commerce, either in

                  the identical form or in such near resemblance as to be likely, when used on or in

                  connection with the goods/services of such other persons, to cause confusion or

                  mistake, or to deceive.”

          iii.    All of the facts recited in the application were accurate.

          54.        Goldner and GB Entertainment made these statements with actual knowledge

that (i) the Collaboration Agreement did not mention an assignment of the mark “Webcomic



                                                    8
         Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 9 of 23



Name”, but referred to an assignment of the copyrights in a game tentatively               entitled

“Webcomic Name Game” and a plush toy tentatively entitled “Webcomic Name Stuffed

Animal”; (ii) he proposed to include a provision stating that plaintiff retained “the rights to

pursue his comic Webcomic Name outside of the context of this agreement.”; (iii) at the time

the applications were submitted, plaintiff was using his “Webcomic Name” mark and commerce

in relation to goods and services including comic strips, illustrations and t-shirts, others, and

services, and his work was associated with the mark “Webcomic Name”. Id., Ex. 5.

       55.       On October 9, 2018, Goldner and GB Entertainment filed statements of use for

the 934 Application, and reiterated the statements made in the initial application and further

attested to the following:

          i.   GB Entertainment’s first use of the was as early as June 26, 2016 and that it first

               used the mark in commerce in connection to Board games; Card games; Game

               cards; Party games; Plush dolls; Plush toys; Stuffed dolls and animals; Stuffed

               toy animals; Tabletop games; Soft sculpture plush toys; Stuffed and plush toys

               on July 12, 2017.

         ii.   the mark was in use in commerce at the time of the statement in connection with

               all the goods/services in the application.

        iii.   that all of the facts recited in the application are accurate. Id. Ex. 8.

       56.       Goldner and GB Entertainment knew that these statements were false because

the final Game files were not yet delivered. Id.,¶ 19.

       57.       On December 11, 2018, as a result of Goldner’s misrepresentations, the

USPTO approved the 934 Application, and issued GB Entertainment, Registration No. 5629281

for “Webcomic Name.” Id. Ex. 8.



                                                 9
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 10 of 23



                Golden Bell “Webcomic Name” Application Serial No. 88147369

        58.        On October 9, 2018, Goldner and GB Entertainment filed an application Serial

Number 88147369 (“369 Application”) for the mark “Webcomic Name,” in International Class

016 (Comic books; Comic strips; Comic strips' comic features; Comics; Newspaper comic

strips), and International Class 025 (T-shirts). Id. Ex., 9.

        59.        Upon filing the 369 Application, Goldner and GB Entertainment stated:

           i.    GB Entertainment is the owner of the trademark sought to be registered.

          ii.    To the best of their “knowledge and belief, no other persons, except, if

                 applicable, concurrent users, have the right to use the mark in commerce, either

                 in the identical form or in such near resemblance as to be likely, when used on or

                 in connection with the goods/services of such other persons, to cause confusion

                 or mistake, or to deceive.”

         iii.    GB Entertainment’s first use the mark in commerce as early as June 26, 2016 in

                 connection with Comic books; Comic strips; Comic strips' comic features;

                 Comics; Newspaper comic strips and T-shirts on June 26, 2016.

         iv.     The mark was in use in commerce at the time of the application.

          v.     All of the facts recited in the application were accurate.

        60.        Goldner and GB Entertainment made these statements with the knowledge

that they were false.

        61.        Goldner and GB Entertainment knew that: (i) plaintiff did not agree to assign

his mark “Webcomic Name” to defendants; (ii) Goldner proposed to include a provision

stating that plaintiff retained “the rights to pursue his comic Webcomic Name outside of the

context of this agreement.”; (iii) that plaintiff was using the “Webcomic Name” mark in



                                                  10
           Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 11 of 23



commerce in relation to these very same goods, comic strips and t-shirts, among others, and

his work was associated with the mark “Webcomic Name” due to plaintiff’s popularity and the

fact that the Agreement itself acknowledges that plaintiff is “known as Alex Norris of

Webcomic Name,” (iv) Goldner knew that plaintiff was releasing a book related to

“Webcomic Name” and expressly requested assurances from Goldner about the limited scope

of the Agreement. Id., Ex. 5.

           62.        The 369 Application is currently pending registration. Id., ¶ 25.

           Golden Bell’s application for the mark “OH NO” Serial Number 88185795

           63.        On November 8, 2018, Goldner and GB Entertainment filed an application,

serial number 88185795 (“795 Application”). This time they attempted to register plaintiff’s

comedic trademark punchline “Oh No”. Id. Ex, 10.

           64.        Goldner, as principal of Goldner Bell filed the 795 Application for “Oh No”

in class 016 (Bookmarkers; Bookmarks; Comic books; Comic magazines; Comic strips;

Comic strips' comic features; Comics; Stickers; Newspaper comic strips), and class 025 (T-

shirts; Graphic T-shirts; Short-sleeved or long-sleeved t-shirt). Id.

           65.        Upon filing the application, Goldner and GB Entertainment stated:

      i.         GB Entertainment is the owner of the mark;

     ii.         That to the best of their “knowledge and belief, no other persons, except, if

                 applicable, concurrent users, have the right to use the mark in commerce, either in

                 the identical form or in such near resemblance as to be likely, when used on or in

                 connection with the goods/services of such other persons, to cause confusion or

                 mistake, or to deceive.”




                                                     11
           Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 12 of 23



    iii.      GB Entertainment’s first’s use of the Mark was as early as June 26, 2016 and that it

              first used the mark in commerce in connection to Bookmarkers; Bookmarks; Comic

              books; Comic magazines; Comic strips; Comic strips' comic features; Comics;

              Stickers; Newspaper comic strips and T-shirts; Graphic T-shirts; Short-sleeved or

              long-sleeved t-shirts on June 26, 2016.

    iv.       The mark was in use in commerce at the time of the application in connection with

              all the goods/services in the application.

     v.       That all of the facts recited in the application were accurate.

        66.        Goldner and GBE made these statements knowing they were false. Indeed,

Goldner knew that: (i) plaintiff never assigned his rights to his “Oh No” trademark to any of

the defendants, in fact, in fact the agreement does not even mention the mark; (ii) defendants

have never used the mark in connection to the applied for goods; (iii) the specimens of use

submitted were screenshots of plaintiff’s Facebook page and plaintiff’s webcomicname.com

website.

        67.        Goldner and GB Entertainment filed this application without plaintiff’s

knowledge or consent. Id., ¶26

       68.         The USPTO has since divided the 795 Application as Serial No. 88975215

and 88185795 and are currently pending registration. Id., ¶27.

               Plaintiff Applies for His Own Webcomic Name Serial No. 88216127

        69.        On November 2018, plaintiff filed an application, serial number 88216157

(“127 Application”) for Webcomic Name in class 041 (providing online non-downloadable

webcomics and comic strips, books, reviews, periodicals and magazines in international class),

and class 016 (for comic books; comic strips and comic strip's comic features, appearing in



                                                   12
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 13 of 23



print media, namely, comic books, books, newspapers, magazines). Id., Ex. 11.

        70.       The USPTO denied the 127 Application because of the likelihood of

confusion with Goldner’s and GB Entertainment’s fraudulent 934 Application, which it

granted. Id., Ex. 8.

        71.       On March 25, 2019 plaintiff commenced a cancellation proceeding before the

Trademark Trial and Appeal Board in connection to GB Entertainment’s Registration No.

5629281 for “Webcomic Name” in International Class 28. See Exhibit 15 to Plaintiff’s

Declaration. Id., Ex. 13.

        72.       On March 28, 2019, defendant’s counsel sent a cease and desist letter to

plaintiff’s publisher demanding it refrain from publishing plaintiff’s book, and claiming inter

alia, that its publication of “Oh No” infringed defendants marks including “Webcomic Name.”

Id., Ex. 17.

        73.       On March 29, 2019, defendant’s counsel also sent cease and desist letter to

plaintiff’s counsel in this case claiming that GB Entertainment was the rightful owner of the

“Webcomic Name,” had trademark rights to the name “Oh No,” and that plaintiff’s copyright

registration for his illustrations and webcomics was invalid. Id. Ex. 18.

        74.       There is no mention in the Collaboration Agreement of the mark “Oh No”

which is the punchline that The Blob character delivers in every single of plaintiff’s

“Webcomic Name” comic strips. Id. Ex. 5.

        75.       On April 4, 2019, defendants counsel sent a second letter to plaintiff and his

publisher. Id., Ex. 19.

        76.       Plaintiff’s publisher nevertheless published the “Oh No” book on April 2,

2019.



                                                13
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 14 of 23



                          AS AND FOR A FIRST CAUSE OF ACTION
                                COPYRIGHT INFRINGEMENT
                            (against GB Entertainment and Goldner)

       77.        Plaintiff repeats and realleges each and every allegation of the foregoing

paragraphs of its Complaint, with the same force and effect as if set forth fully herein.

       78.        Plaintiff is a British citizen and at all relevant times was a resident and

domiciliary of the United Kingdom.

       79.        Under the law of Great Britain plaintiff owns the copyrights in his

illustrations, copyright protection lasts 70 years from the death of the author, and copyright

registration is not required for enforcement of a copyright owner’s rights.

       80.        Plaintiff’s Registered Works are registered under U.S. Registration No.

VAu 1-337-956.

       81.        Plaintiff’s Foreign Works are not United States works as defined by 17

U.S.C. §101 because they were published for the first time outside the United States or are

unpublished.

       82.        Plaintiff did not consent to, authorize, permit or allow in any manner

defendants’ use of plaintiff’s Copyrighted Works.

       83.        With knowledge of plaintiff’s ownership of the illustrations constituting the

Copyrighted Works, Goldner and GB Entertainment deliberately and willfully infringed

plaintiff’s copyrights.

       84.        Goldner and GB Entertainment had access to plaintiff’s Copyrighted Works

through his publicly available website and social media sites.

       85.        Goldner and GB Entertainment copied plaintiff’s Copyrighted Works and

submitted them as specimens used in support of their 795 Application and 369 Application for



                                                14
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 15 of 23



the marks “Webcomic Name” and “Oh No.” Id.

       86.       GB Studios also reproduced Illustration #1 to promote merchandize on its

website http://www.goldenbellstudios.com and at conventions (for instance at the PAX East

Convention) without plaintiff knowledge or consent.

       87.       Goldner and GB Entertainment’s infringement was willful and was done in

furtherance of their fraudulent trademark applications.

       88.       Plaintiff is entitled to injunctive relief, actual damages, and lost profits as a

result of defendants’ actions in connection to plaintiff’s Foreign Works; additionally,

plaintiff is entitled to injunctive relief, statutory damages, attorneys’ fees and the costs of

this action in connection to plaintiff’s Registered Works.


                      AS AND FOR A SECOND CAUSE OF ACTION
                        FOR FALSE DESIGNATION OF ORIGIN
                       (Against GB Entertainment and GB Studios)

       89.       Plaintiff repeats and realleges each and every allegation of the foregoing

paragraphs of its Complaint, with the same force and effect as if set forth fully herein.

       90.       Plaintiff is the owner of the marks “Webcomic Name” and “Oh No.” He

conceived and developed both marks and the public associates these marks with plaintiff’s

goods and services.

       91.       Plaintiff did not assign and never intended to assign to GB Entertainment

or GB Studios his rights in and to “Webcomic Name” and “Oh No.”

       92.       The Collaboration Agreement does not mention or address “Oh No” in any

way, and does not and cannot transfer the mark “Webcomic Name”, but GB Entertainment

nevertheless filed applications with the USPTO falsely claiming use of the mark in

commerce, and supported its “use” with examples of plaintiff’s own use. These actions

                                                 15
          Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 16 of 23



indicate an unequivocal intent to misappropriate plaintiff’s trademarks.

          93.     GB Entertainment did not dispute that it has received pre-orders of the

Game and is commercializing the Game and plush toys and using the mark in commerce.

          94.     Upon information and belief, defendants are using the website

http://www.goldenbellstudios.com to actively sell merchandise bearing plaintiff’s marks,

including the plush toys “Sexy Blob”,      the “OH NO” pillow, and the “Webcomic Name

Plush”.

          95.     Upon information and belief, defendants are also selling merchandise

bearing plaintiff’s marks at toy conventions.

          96.     Plaintiff actively sells and markets goods bearing his “Oh No” mark at his

website www.theohnoshop.com.

          97.     Plaintiff’s “Webcomic Name” and “Oh No” trademark are identical to the

marks GB Entertainment applied for and registered because the goods and services are the

same or closely related, which actually causes consumer confusion as to the true source

because the goods are marketed to the same consumers.

          98.     Plaintiff has been injured by defendants’ unauthorized and willful

infringing use of his marks and is entitled to damages, injunctive, and equitable relief.

                         AS FOR A THIRD CAUSE OF ACTION
                 FOR CANCELLATION OF FRAUDULENT REGISTRATIONS
                           (Against Goldner and Golden Bell)

          99.     Plaintiff repeats and realleges each and every allegation of the foregoing

paragraphs of its Complaint, with the same force and effect as if set forth fully herein.

          100.    15 U.S.C. § 1119 provides that:

      In any action involving a registered mark the court may determine the right to registration,
      order the cancelation of registrations, in whole or in part, restore canceled registrations,

                                                16
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 17 of 23



       and otherwise rectify the register with respect to the registrations of any party to the action.
       Decrees and orders shall be certified by the court to the Director, who shall make
       appropriate entry upon the records of the Patent and Trademark Office, and shall be
       controlled thereby.

        101.      On November 30, 2017, defendants filed the 934 Application without

plaintiff’s knowledge or consent.

        102.      At the time the parties signed the Collaboration Agreement, plaintiff was in

the process of illustrating the Game for defendants (tentatively entitled “Webcomic Name

Game”), and the plush toys did not have a working name (it was tentatively entitled “Web

Comic Name Stuffed Animals”).

        103.      The Game was tentatively entitled Webcomic Name Game because it was

inspired by plaintiff’s popular webcomic name comic strip and brand and was to be marketed

as illustrated “by Alex Norris of Webcomic Name.”

        104.      Plaintiff never intended to transfer rights on his “Webcomic Name”

trademark as evidenced by the July 3, 2017 exchange between the parties.

        105.      Plaintiff could not transfer trademark rights to Webcomic Name Game or

the plush toy to defendants because at the time of the Collaboration Agreement, neither the

Game nor the toy was in existence and trademark rights could not attach.

        106.      The 934 Application was filed on an intent to use basis precisely because

the mark was not in use at the time of the application, let alone at the time the Collaboration

Agreement was signed.

        107.      Any purported or attempted assignment of the mark to defendant under the

Collaboration Agreement fails as a matter of law since that would be considered an in gross

transfer of rights.

        108.      GB Entertainment did not have the right or authority to apply for the mark

                                                 17
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 18 of 23



or to tack its date of first use back to the date of plaintiff’s first use.

        109.      As a result of Goldner’s misrepresentations to the USPTO, it granted the

934 Application and on December 11, 2018, issued “Webcomic Name” Registration No.

5629281.

        110.      On March 25, 2019, plaintiff filed a petition to cancel GB Entertainment’s

registrations.

        111.      GB Entertainment moved to dismiss the petition, stating that “the Board has

not been Statutorily Authorized to Determine the Scope and Validity of the … Collaboration

Agreement.”

        112.      GB Entertainment is not entitled to this registration because it is not the

rightful owner of the marks.

                       AS FOR A THE FOURTH CAUSE OF ACTION
                             FOR BREACH OF CONTRACT
                               (against GB Entertainment)

        113.      Plaintiff repeats and realleges each and every allegation of the foregoing

paragraphs of its Complaint, with the same force and effect as if set forth fully herein.

        114.      GB Entertainment breached the Collaboration Agreement by failing to pay

the required advances in full, deliver copies of the Game, commercialize the works, and

otherwise.

        115.      GB Entertainment agreed to pay plaintiff $3,125, within 30 days of delivery

of the final Game files, and $2,500, upon delivery of the final print-ready files, the PSD files,

the AI files and the InDesign Files. Id at 1G.

        116.      GB Entertainment promised to give plaintiff 725 complementary copies of

the Game.



                                                   18
         Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 19 of 23



        117.      On October 2, 2018, plaintiff delivered the files to GB Entertainment.

        118.      GB Entertainment failed to pay plaintiff’s advances and deliver copies of

 the Game as agreed.

        119.      GB Entertainment owes plaintiff $5,625.00 in advances, 725 copies of the

 Game and royalties.

                 WHEREFORE, Plaintiff respectfully requests an award of compensatory

damages in an amount to be determined at trial as a result of Golden Bell’s material breach of the

Agreement.

                            AS FOR A FIFTH CAUSE OF ACTION
                            FOR A DECLARATORY JUDGMENT
                         (Against GB Entertainment and GB Studios)

        120.      Plaintiff repeats and realleges each and every allegation of the foregoing

 paragraphs of its Complaint, with the same force and effect as if set forth fully herein.

        121.      The Collaboration Agreement is specifically for the Game and a plush toy.

        122.      Plaintiff believed and understood that the Collaboration Agreement only

 covered the Game and a plush toy, and asked Goldner to acknowledge that it did not prevent

 him from using his characters and working with collaborators on unrelated projects.

        123.      On or about July 11, 2017 plaintiff asked Goldner to confirm that the scope

 of the Agreement would be limited the Game and one plush toy as follows:

       "The main query I have about the contract is the part about 'the artist will retain 0% of the
       copyright" and similar clauses. Obviously the game will heavily feature elements that are
       part of Webcomic Name already, and I want to make it clear that in no way does Golden
       Bell take ownership of any of the characters, images or story content except in its
       application in a tabletop game. At the moment the wording is very broad and could apply
       to Webcomic Name in general, rather than simply in relation to a tabletop game." Id. Ex.
       6.

        124.      In response, Goldner sent the following email to plaintiff on July 11, 2017:


                                                 19
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 20 of 23



      "Hey Alex! I am resending the contract with now with this new language and also
      specified its for game and stuffed animal.

      A.     ARTIST has the right to pursue his Comic "Webcomic Name" outside of the
      context of this agreement." Id.

       125.      Plaintiff informed Goldner prior to executing the Collaboration Agreement

that he was working on a Webcomic Name book and needed to confirm that Goldner

understood that GB Entertainment could not affect his work outside of the Game and the

plush toy.

       126.      On July 11, 2017, plaintiff told Goldner:

      "I will be working with publishers on a book and I am going to send them a copy of the
      contract before signing to make sure there is no breach of my contract with them. Obviously
      the book and tabletop game are very separate but will contain the same elements and I don't
      want signing this contract to come back to bite me in the future!" Id.

       127.      Goldner replied to plaintiff that same day and said that plaintiff was "in the

free to and clear to work on your property outside of the context of our contract", which

plaintiff words was for a game and a plush toy. Id.

       128.      Goldner knew or expected or should reasonably have known or expected

that plaintiff would rely on his statements in executing the Collaboration Agreement.

       129.      Plaintiff executed the Collaboration Agreement in good faith and relying

on Goldner's written assurances.

       130.      Plaintiff would not have entered into the Collaboration Agreement but for

Goldner's statements confirming plaintiff's understanding regarding the scope of the

Collaboration Agreement.

       131.      Subsequent to Goldner’s confirmation, Goldner and GB Entertainment told

plaintiff they owned an option to plaintiff’s future works.

       132.      This statement was grossly inaccurate and misstated the terms and

                                               20
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 21 of 23



intentions of the Collaboration Agreement.

        133.      GB Entertainment has asserted multiple times in writing that the

Collaboration Agreement also covers plaintiff’s books, comic strips, his valuable trademarks

“Webcomic Name” and “Oh No,” and the merchandise associated with plaintiff’s works

including t-shirts.

        134.      The text of the Collaboration Agreement is also vague, confusing, and

contradictory in material respects.

        135.      Sections 1A, IB, and 1H of the Collaboration Agreement each provide

different, conflicting, and in some cases mutually exclusive rights and privileges regarding

what property is transferred or retained.

        136.      Based on these facts, there is now uncertainty, insecurity, and controversy

between the plaintiff and GB Entertainment as to the scope, meaning, and interpretation of

the Collaboration Agreement, and a judicial declaration of the respective rights and

obligations of the parties will clarity and settle their legal relations.

        137.      GB Entertainment has already told the USPTO that “the Board has not been

Statutorily Authorized to Determine the Scope and Validity of the … Collaboration

Agreement.”

        138.      Only this Court can provide the required relief to the parties.

       WHEREFORE, plaintiff respectfully requests that this Court:

       1.      On the First Cause of Action, awarding plaintiff a money judgment for actual

damages, lost profits; and

       2.      On the First Cause of Action, enjoining defendants from continuing to use the

copyrighted material without plaintiff’s consent; and



                                                  21
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 22 of 23



      3.      On the Second Cause of Action, awarding monetary damages to plaintiff in an

amount to be determined at trial as a result of defendants’ willful infringement of plaintiff’s

trademarks resulting from defendants’ profits in exploiting plaintiff’s marks.

      4.      On the Second Cause Action, issuing a permanent injunction preventing Goldner

and GB Entertainment from using the “Webcomic Name” mark or anything confusingly similar

thereto; enjoining Goldner and GB Entertainment from using any false designation or

representation of origin in connection with the offering for sale or sale of goods and under the

“Webcomic Name” and “Oh No” marks or any false description or representation, including

words or other symbols, tending falsely to describe or represent defendants as “Webcomic

Name” or associated or connected to “Webcomic Name” or “Oh No”; Order Goldner and GB

Entertainment to implement corrective advertising rectifying the false statements in all their

sales, marketing and distribution channels or avenues and remove any references to plaintiff’s

“Webcomic Name” and “Oh No” marks; and

      7.      On the Third Cause of Action, ordering the cancellation of U.S. trademark

Registration No. 5629281, pursuant to 15 U.S.C. § 1119; and

      8.      On the Fourth Cause of Action, awarding plaintiff a money judgment against

Golden Bell Entertainment, LLC in an amount to be proven at trial, plus interest as allowed by

law; and

      9.      On the Fifth Cause of Action, a judicial declaration of the respective rights and

obligations of the parties respecting the agreements between the parties that are the subject of

this action, reform or rescind same; and

      10.     Awarding plaintiff legal fees, cost, and disbursements; and




                                                22
        Case 1:19-cv-05491-KPF Document 1 Filed 06/12/19 Page 23 of 23



      11.    Granting plaintiff such other and further relief as to the Court is just, proper, and

equitable.


                                   DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury pursuant to FRCP 38.

      Dated: New York, New York
             June 12, 2019


                                                            CHINTA PERDOMO BERKS &
                                                            FRATANGELO, LLP

                                                                         /s/
                                                            Francelina M. Perdomo (#4429)
                                                            Antoaneta Tarpanova (#2287)
                                                            17 State Street, Suite 4000
                                                            New York, NY 10004
                                                            fperdomo@chintaperdomo.com
                                                            atarpanova@chintaperdomo.com




                                               23
